As filed with the Securities and Exchange Commission on May 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Congress Large Cap Growth Form N-Q 3/31/11 Item 1. Schedule of Investments. CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 98.2% Automobiles & Components: 2.4% Johnson Controls, Inc. $ Capital Goods: 10.2% 3M Co. Deere & Co. Fastenal Co. United Technologies Corp. Consumer Services: 4.6% McDonald's Corp. Starbucks Corp. Diversified Financials: 8.7% Capital One Financial Corp. CME Group, Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Energy: 12.6% Devon Energy Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food, Beverage & Tobacco: 7.2% Coca Cola Co. The J.M. Smucker Co. Kraft Foods, Inc. - Class A 824,768 Health Care Equipment & Services: 5.9% Becton, Dickinson & Co. Cerner Corp. * Intuitive Surgical, Inc. * Household & Personal Products: 2.2% Colgate-Palmolive Co. Materials: 7.5% E.I. DuPontDe Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Praxair, Inc. Media: 4.5% Omnicom Group, Inc. Walt Disney Co. InternetServices: 2.2% Google, Inc. * Retailing: 2.3% The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.1% Broadcom Corp. Software & Services: 10.1% Accenture Ltd. Citrix Systems, Inc. * International Business Machines Corp. Intuit, Inc. * Technology Hardware & Equipment: 11.1% Apple, Inc. * EMC Corp. * Juniper Networks, Inc. * QUALCOMM, Inc. Transportation: 4.6% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $27,711,173) SHORT-TERM INVESTMENT: 1.4% Money Market Fund: 1.4% Invesco Short-Term Prime Portfolio - Institutional, 0.125% (a) TOTAL SHORT-TERM INVESTMENT (Cost $499,003) TOTAL INVESTMENTS IN SECURITIES: 99.6% (Cost $28,210,176) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) 7-day yield as of March 31, 2011 The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Congress Large Cap Growth Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at March 31, 2011 (Unaudited) The Congress Large Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President DateMay 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President Date May 26, 2011 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date May 23, 2011 * Print the name and title of each signing officer under his or her signature.
